Exhibit 10.1

 

PERFORMANCE SHARE AWARD

PURSUANT TO THE GLOBAL AVIATION HOLDINGS INC.

AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN

 

This PERFORMANCE SHARE AWARD (the “Award”) is made and entered into as of the
Grant Date by and between GLOBAL AVIATION HOLDINGS INC. (the “Company”), a
company organized under the laws of the State of Delaware; and
                                                     (the “Employee”).

 

Upon and subject to the provisions of the Global Aviation Holdings Inc. Amended
and Restated 2009 Long-Term Incentive Plan (the “Plan”) and the Additional Terms
and Conditions attached hereto and incorporated herein by reference as part of
this Award, the Company hereby awards as of the Grant Date to the Employee the
Performance Shares described below pursuant to the Plan in consideration of the
Employee’s services to the Company.

 

A.                                   Grant Date:  March 31, 2011.

 

B.                                     Plan (under which the Award is granted): 
The Global Aviation Holdings Inc. Amended and Restated 2009 Long-Term Incentive
Plan.

 

C.                                     Performance Shares:                  
Performance Shares.  Each Performance Share represents the Company’s unsecured
obligation to issue, subject to satisfaction of the Performance Goal, one
(1) share of the Company’s common stock (“Common Stock”), subject to adjustment
as provided in the attached Additional Terms and Conditions.

 

D.                                    Performance Goal:  The Performance Goal is
achieved if “EBITDAR” (i.e., earnings determined before interest, taxes,
depreciation, amortization and rent) of the Company and its subsidiaries
determined on a consolidated basis pursuant to Generally Accepted Accounting
Principles for the Company’s 2011 fiscal year (the “Performance Period”) is at
least $                                      .

 

E.                                      Restricted Shares.  Restricted Shares
are the shares of Common Stock issued to the Employee in satisfaction of the
Performance Share rights of the Employee described in Paragraph C. above.

 

IN WITNESS WHEREOF, the Company and the Employee have executed this Award as of
the Grant Date set forth above.

 

 

GLOBAL AVIATION HOLDINGS INC.

 

 

 

 

By:

 

 

 

Brian S. Gillman

 

Title:

Sr. Vice President, General Counsel

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ADDITIONAL TERMS AND CONDITIONS TO THE

PERFORMANCE SHARE AWARD PURSUANT TO THE

GLOBAL AVIATION HOLDINGS INC.

AMENDED AND RESTATED 2009 LONG-TERM INCENTIVE PLAN

 

1.                                       Determination of Shares of Common Stock
Payable.

 

(a)                                  Committee’s Certification and
Determination.  As soon as practicable following the receipt by the Committee of
the Company’s audited financial statements for the Performance Period, the
Committee shall certify in writing whether the Performance Goal has been
satisfied and shall determine the number of Restricted Shares issuable based
upon the number of Performance Shares awarded to the Employee, as adjusted, if
applicable, in accordance with Section 9.  The Committee’s determination shall
be final, conclusive, and binding upon the Employee and the Company.

 

(b)                                 Issuance of Common Stock Earned.  The
Restricted Shares issued with respect to Performance Shares shall be issued to
Employee as soon as administratively practicable after the certification and
determination by the Committee of the number of shares earned, but in any event,
shall be issued no later than the date that is two and one-half months from the
end of (i) the Employee’s tax year in which the Performance Period ends, or
(ii) the Company’s tax year in which the Performance Period ends, whichever
occurs later, in accordance with Treas. Reg. Section 1.409A-1(b)(4)(i) (or any
successor guidance); provided, however, that if, due to unforeseeable events, it
is administratively impracticable to issue the shares of Common Stock within the
time period provided in this Section 1(b) or issuing the shares within the time
period provided in this Section 1(b) would jeopardize the solvency of the
Company in any way, the shares shall be issued as soon as reasonably practicable
in accordance with Treas. Reg. Section 1.409A-1(b)(4)(ii) (or any successor
guidance).

 

2.                                       Vesting of Performance Shares.  If the
Employee’s employment with the Company (and its Affiliates) terminates prior to
the end of the Performance Period for any reason, the Performance Shares shall
be forfeited by the Employee immediately upon such Termination of Employment and
no Restricted Shares shall be issued to the Employee.

 

3.                                       Vesting of Restricted Shares.   The
Restricted Shares shall become vested, as and to the extent indicated below,
only if the “Service Condition,” as specified below, is satisfied.

 

 

 

Percentage of Restricted Shares

 

Vesting Dates

 

which are Vested Shares

 

 

 

 

 

Prior to first anniversary of the Grant Date

 

0

%

First anniversary of the Grant Date

 

331/3

%

Second anniversary of the Grant Date

 

662/3

%

Third anniversary of the Grant Date

 

100

%

 

The Employee shall become vested in the percentage of Restricted Shares
indicated above if the Employee remains continuously employed with the Company
or any Affiliate through the applicable Vesting Date described above.  No credit
shall be given for any partial period of service between Vesting Dates.

 

1

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Service Condition will be deemed satisfied to
the extent provided in any employment agreement between the Employee and the
Company (or any Affiliate) that is in effect upon the effective date of the
Employee’s Termination of Employment.

 

The Restricted Shares which have satisfied (or are deemed to have satisfied) the
Service Condition are herein referred to as the “Vested Shares.”  Any portion of
the Restricted Shares which have not become Vested Shares in accordance with
this Section 3 before or at the time of Employee’s Termination of Employment
with the Company and all of its Affiliates shall be forfeited.

 

4.                                       Condition to Delivery of Restricted
Shares.

 

(a)                                  Employee must deliver to the Company,
within two (2) business days after the earlier of (i) a Vesting Date, or
(ii) the date the Employee makes an election pursuant to Section 83(b) of the
Internal Revenue Code as to all or any portion of the Restricted Shares, either
cash or a certified check payable to the Company in the amount of all tax
withholding obligations (whether federal, state or local) imposed on the Company
by reason of the vesting of the Restricted Shares, or the making of an election
pursuant to Section 83(b) of the Internal Revenue Code, as applicable, except as
provided in Section 4(b).

 

(b)                                 If the Employee does not make an election
pursuant to Section 83(b) of the Internal Revenue Code, in lieu of paying the
withholding tax obligations in cash or by certified check as required by
Section 1(a), Employee may elect (the “Withholding Election”) to have the actual
number of shares of Common Stock that become Vested Shares reduced by the
smallest number of whole shares of Common Stock which, when multiplied by the
Fair Market Value of the Common Stock determined as of the Vesting Date, is
sufficient to satisfy the amount of the tax withholding obligations imposed on
the Company by reason of the vesting of the Restricted Shares on the applicable
Vesting Date.  Employee may make a Withholding Election only if all of the
following conditions are met:

 

(i)                                     the Withholding Election must be made on
or prior to the Vesting Date by executing and delivering to the Company a
properly completed Notice of Withholding Election, in substantially the form of
Exhibit A attached hereto; and

 

(ii)                                    any Withholding Election made will be
irrevocable; however, if the Vesting Date is not attributable to a Change in
Control, the Committee (as defined in the Plan) may, in its sole discretion,
disapprove and give no effect to any Withholding Election.

 

(c)                                  Unless and until the Employee provides for
the payment of the tax withholding obligations in accordance with the provisions
of this Section 4, the Company shall have no obligation to deliver any of the
Vested Shares and may take any other actions necessary to satisfy such
obligations, including withholding of appropriate sums from other amounts
payable to the Employee.  If the shares of Common Stock are being traded by
brokers and the Employee is not a “director” or “executive officer”, within the
meaning of Section 13(k) of the Securities Exchange Act of 1934 (Section 402 of
the Sarbanes-Oxley Act of 2002), at the time tax withholding obligations become
due, at the request of the Employee, the Committee may make, or authorize the
making of, such arrangements with the Employee and a broker, dealer or other
“creditor” (as defined by Regulation T issued by the Board of

 

2

--------------------------------------------------------------------------------


 

Governors of the Federal Reserve System) acting on behalf of the Employee for
the receipt from such broker, dealer or other “creditor” of cash by the Company
in an amount necessary to satisfy the Employee’s tax withholding obligations in
exchange for delivery of a number of Vested Shares directly to the broker,
dealer or other “creditor” having a value equal to the cash delivered.

 

5.                                       Issuance of Restricted Shares.

 

(a)                                  The Company shall issue the Restricted
Shares as of the Grant Date in either manner described below, as determined by
the Committee in its sole discretion:

 

(i)                                     by the issuance of share
certificate(s) evidencing Restricted Shares to the Secretary of the Company or
such other agent of the Company as may be designated by the Committee or the
Secretary (the “Share Custodian”); or

 

(ii)                                  by documenting the issuance in
uncertificated or book entry form on the Company’s stock records.

 

Evidence of the Restricted Shares either in the form of share certificate(s) or
book entry, as the case may be, shall be held by the Company or Share Custodian,
as applicable, until the Restricted Shares become Vested Shares in accordance
with the Vesting Schedule.

 

(b)                                 If the shares of Common Stock are registered
under the Securities Act of 1933, as amended (the “Securities Act”) and the
Employee is determined by the Committee to be an “affiliate” of the Company, as
such term is defined in Rule 144 (“Rule 144”) under the Securities Act, the
Restricted Shares (and the Vested Shares resulting therefrom) shall be evidenced
only by physical share certificates.

 

(c)                                  When the Restricted Shares become Vested
Shares, the Company or the Share Custodian, as the case may be, shall deliver
the Vested Shares to the Employee or, at the Company’s election, to a broker
designated by the Company (the “Designated Broker”) by either physical delivery
of the share certificate(s) or book entry transfer, as applicable, for the
benefit of an account established in the name of the Employee, in either case,
after, to the extent applicable, payment by the Employee of the tax withholding
obligations pursuant to Section 4(a) and/or reduced by any Vested Shares
withheld and returned to the Company pursuant to Section 4(b) above or delivered
to a broker, dealer or other “creditor” as contemplated by Section 4(c) above
(such reduced number of Vested Shares are referred to in this Section 5(c) as
the “Net Vested Shares”).  If the number of Vested Shares includes a fraction of
a share, neither the Company nor the Share Custodian shall be required to
deliver the fractional share to the Employee, and the Company shall pay the
Employee the amount determined by the Company to be the estimated fair market
value therefor.  At any time after receipt by the Designated Broker, the
Employee may require that the Designated Broker deliver the Net Vested Shares to
the Employee pursuant to such arrangements or agreements as may exist between
the Designated Broker and the Employee.

 

(d)                                 In the event that the Employee forfeits any
of the Restricted Shares, the Company shall cancel the issuance on its stock
records and, if applicable, the Share Custodian shall promptly deliver the share
certificate(s) representing the forfeited shares to the Company.

 

3

--------------------------------------------------------------------------------

 


 

(e)                                  Employee hereby irrevocably appoints the
Share Custodian, and any successor thereto, as the true and lawful
attorney-in-fact of Employee with full power and authority to execute any stock
transfer power or other instrument necessary to transfer any Restricted Shares
to the Company in accordance with this Award, in the name, place, and stead of
the Employee.  The term of such appointment shall commence on the Grant Date of
this Award and shall continue until the last of the Restricted Shares are
delivered to the Employee as Vested Shares or are returned to the Company as
forfeited Restricted Shares or as Vested Shares withheld and returned to the
Company pursuant to Section 4(b), as provided by the applicable terms of this
Award.

 

(f)                                    Until the Restricted Shares become Vested
Shares, the Employee shall be entitled to all rights applicable to holders of
shares of Common Stock including, without limitation, the right to vote such
shares and to receive dividends or other distributions thereon as provided by
Section 6, except as otherwise expressly provided in this Award.

 

(g)                                 In the event the number of shares of Common
Stock is increased or reduced as a result of a subdivision or combination of
shares of Common Stock or the payment of a stock dividend or any other increase
or decrease in the number of shares of Common Stock or other transaction such as
a merger, reorganization or other change in the capital structure of the
Company, the Employee agrees that any certificate representing shares of Common
Stock or other securities of the Company issued as a result of any of the
foregoing shall be delivered to the Share Custodian or recorded in book entry
form, as applicable, and shall be subject to all of the provisions of this Award
as if initially granted hereunder.

 

6.                                       Dividends.  The Employee shall be
entitled to dividends or other distributions paid or made on Restricted Shares
but only as and when the Restricted Shares to which the dividends or other
distributions are attributable become Vested Shares.  Dividends paid on
Restricted Shares will be held by the Company and transferred to the Employee,
without interest, on such date as the Restricted Shares become Vested Shares. 
Dividends or other distributions paid on Restricted Shares that are forfeited
shall be retained by the Company.

 

7.                                       Restrictions on Transfer of Restricted
Shares.

 

(a)                                  General Restrictions.  Except as provided
by this Award, the Employee shall not have the right to make or permit to exist
any transfer or hypothecation, whether outright or as security, with or without
consideration, voluntary or involuntary, of all or any part of any right, title
or interest in or to any Performance Shares or Restricted Shares.  Any such
disposition not made in accordance with this Award shall be deemed null and
void.  The Company will not recognize, or have the duty to recognize, any
disposition not made in accordance with the Plan and this Award, and any
Performance Shares or Restricted Shares so transferred will continue to be bound
by the Plan and this Award.  The Employee (and any subsequent holder of
Performance Shares or Restricted Shares) may not sell, pledge or otherwise
directly or indirectly transfer (whether with or without consideration and
whether voluntarily or involuntarily or by operation of law) any interest in or
any beneficial interest in any Performance Shares or Restricted Shares except
pursuant to the provisions of this Award.  Any sale, pledge or other transfer
(or any attempt to effect the same) of any Performance Shares or Restricted
Shares in violation of any provision of the Plan or this Award shall be void,
and the Company shall not record such transfer, assignment, pledge or other
disposition

 

4

--------------------------------------------------------------------------------


 

on its books or treat any purported transferee or pledgee of such Performance
Shares or Restricted Shares as the owner or pledgee of such Performance Shares
or Restricted Shares for any purpose.

 

(b)                                 Certain Permitted Transfers.  The
restrictions contained in this Section 7 will not apply with respect to
transfers of Performance Shares or Restricted Shares pursuant to applicable laws
of descent and distribution; provided that the restrictions contained in this
Section 7 will continue to be applicable to the Performance Shares or Restricted
Shares, as applicable, after any such transfer; and provided further that the
transferee(s) of such Performance Shares or Restricted Shares must agree in
writing to be bound by the provisions of the Plan and this Award.

 

8.                                       Additional Restrictions on Transfer.

 

(a)                                  In addition to any legends required under
applicable securities laws, the certificates representing the Restricted Shares
shall be endorsed with the following legend and the Employee shall not make any
transfer of the Restricted Shares without first complying with the restrictions
on transfer described in such legend:

 

TRANSFER IS RESTRICTED

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND FORFEITURE PROVISIONS WHICH ALSO APPLY TO THE TRANSFEREE AS SET
FORTH IN A PERFORMANCE SHARE AWARD, DATED MARCH 31, 2011, A COPY OF WHICH IS
AVAILABLE FROM THE COMPANY.

 

(b)                                 Opinion of Counsel.  No holder of Restricted
Shares may sell, transfer, assign, pledge or otherwise dispose of (whether with
or without consideration and whether voluntarily or involuntarily or by
operation of law) any interest in or any beneficial interest in any Restricted
Shares, except (i) pursuant to an effective registration statement under the
Securities Act or (ii) in a transaction that fully complies with Rule 144,
without first delivering to the Company an opinion of counsel (reasonably
acceptable in form and substance to the Company) that neither registration nor
qualification under the Securities Act and applicable state securities laws is
required in connection with such transfer.

 

9.                                       Change in Capitalization.

 

(a)                                  The number and kind of shares issued with
respect to Performance Shares shall be proportionately adjusted to reflect any
increase or decrease in the number of issued shares of Common Stock resulting
from a subdivision or combination of shares, or the payment of a stock dividend
in shares of Common Stock to holders of outstanding shares of Common Stock or
any other increase or decrease in the number of shares of Common Stock
outstanding that is effected without receipt of consideration by the Company. 
No fractional shares shall be issued in making such adjustment.

 

(b)                                 In the event of a merger, consolidation,
extraordinary dividend (including a spin-off), reorganization, recapitalization,
sale of substantially all of the Company’s assets, other material change in the
capital structure of the Company, or a tender offer for shares of Common Stock,
or a Change in Control, the Committee shall take such action to make such

 

5

--------------------------------------------------------------------------------


 

adjustments with respect to the Common Stock which would be issuable with
respect to the Performance Shares as are appropriate to convert the Common Stock
into the same consideration per share of Common Stock that applies to the Common
Stock holders of the Company, including, without limitation, adjusting the
number and class of securities subject to the Award, or substituting cash, other
securities, or other property to replace the Award; provided that such
consideration shall continue to be subject to the provisions of this Award.

 

(c)                                  All determinations and adjustments made by
the Committee pursuant to this Section will be final and binding on the
Employee. Any action taken by the Committee need not treat all recipients of
awards under the Plan equally.

 

(d)                                 The existence of the Plan and the Award
shall not affect the right or power of the Company to make or authorize any
adjustment, reclassification, reorganization or other change in its capital or
business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Common
Stock or the rights thereof, the dissolution or liquidation of the Company, any
sale or transfer of all or part of its business or assets, or any other
corporate act or proceeding.

 

10.                                 Piggyback Registration.

 

(a)                                  Initial Public Offering.  If the Company
determines to register its Common Stock in an initial public offering utilizing
Form S-1, the Company will promptly give to the Employee a written notice
thereof and include in such registration (and any related qualification under
blue sky laws or other compliance), and in any underwriting involved therein,
all the Restricted Shares and Vested Shares (including any capital stock of the
Company issued as a dividend or other distribution with respect to, or in
exchange for or in replacement of the Restricted Shares and Vested Shares)
specified in a written request made by the Employee within thirty (30) days
after the Employee’s receipt of the written notice from the Company, except as
set forth in Section 10(b) below.  Such written request may specify all or a
part of the Restricted Shares and Vested Shares for inclusion in such
registration and any underwriting.

 

(b)                                 Underwritten Offering.  If the registration
pursuant to this Section 10 involves an underwritten offering of the securities
being registered, whether or not for sale for the account of the Company, to be
distributed on a firm commitment basis by or through one or more underwriters of
recognized national or regional standing under underwriting terms appropriate
for such a transaction, the Company will so advise the Employee as a part of the
written notice given pursuant to Subsection (a).  In such event, the right of
the Employee to registration pursuant to this Section 10 will be conditioned
upon the Employee’s participation in such underwriting and the inclusion of the
Restricted Shares and Vested Shares designated by the Employee in the
underwriting to the extent provided herein.  If such Restricted Shares and
Vested Shares are to be included in such registration, the Employee will
(together with the Company and the other shareholders distributing their
securities through such underwriting) enter into an underwriting agreement in
customary form with the representative of the underwriter or underwriters
selected for underwriting by the Company.  Notwithstanding any other provision
of this Section 10, if the representative determines in good faith that
marketing factors require a limitation on the number of shares to be
underwritten, the Company will so advise all holders of securities requesting
registration, and the number of shares of securities that are entitled to be
included in the registration and

 

6

--------------------------------------------------------------------------------


 

underwriting will be allocated in the following manner:  the number of
securities that may be included in the registration and underwriting by the
Employee and each of the other shareholders will be reduced, on a pro rata basis
(based on the number of shares held by such holder), by such minimum number of
shares as is necessary to comply with such limitation.  If the Employee or any
of the other shareholders disapproves of the terms of any such underwriting,
such person may elect to withdraw therefrom by prompt written notice to the
Company and the underwriter.  Any Restricted Shares and Vested Shares or other
securities excluded or withdrawn from such underwriting will be withdrawn from
such registration.

 

(c)                                  Expenses of Registration.  All expenses
incurred in connection with any registration, qualification or compliance
pursuant to this Section 10 will be borne by the Company, and all sales
commissions will be borne by the Employee pro rata on the basis of the number of
the Restricted Shares and Vested Shares so registered as compared to the total
shares of Common Stock so registered.

 

(d)                                 Registration Procedures.  The Company will
keep the Employee advised in writing as to the progress and completion of the
registration.

 

11.                                 Lock-up Agreement. The Employee hereby
agrees that he will not, directly or indirectly, sell, offer, contract to sell,
grant of options for the purchase of, transfer the economic risk of ownership
in, make any short sale of, pledge or otherwise dispose of any Vested Shares
during the thirty (30) days prior to and the one hundred eighty (180) days (or
any shorter period permitted by the managing underwriter) after the
effectiveness of any underwritten public offering, except as part of such
underwritten public offering or if otherwise permitted by the Company; provided,
all similarly situated shareholders become subject to the same restrictions. 
The Employee hereby agrees to execute and deliver any additional document or
acknowledgement reflecting the foregoing provisions or containing similar
restrictions as may be requested by the Company or its managing underwriters in
connection with the initial public offering of Common Stock.  The Company may
place a legend on any stock certificates representing Vested Shares and may
impose stop-transfer instructions with respect to the Vested Shares in order to
enforce the foregoing restrictions.  The provisions of this Section 11 will
terminate upon the completion of any Public Sale.

 

12.                                 Governing Laws.  This Award shall be
construed, administered and enforced according to the laws of the State of
Delaware; provided, however, no Common Stock shall be issued except, in the
reasonable judgment of the Committee, in compliance with exemptions under
applicable state securities laws of the state in which Employee resides, and/or
any other applicable securities laws.

 

13.                                 Successors.  This Award shall be binding
upon and inure to the benefit of the heirs, legal representatives, successors,
and permitted assigns of the parties.

 

14.                                 Notice.  All notices, requests, waivers and
other communications required or permitted hereunder shall be in writing and
shall be either personally delivered, sent by facsimile or by reputable
overnight courier service or mailed by first class mail, return receipt
requested, to the recipient at the address below indicated:

 

7

--------------------------------------------------------------------------------


 

If to the Company:                                             Global Aviation
Holdings Inc.

HLH Building

101 World Drive

Peachtree City, GA  30269

Attn:  Chief Executive Officer

 

If to the Employee:

101 World Drive

Peachtree City, GA  30269

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  All
such notices, requests, waivers and other communications shall be deemed to have
been effectively given:  (a) when personally delivered to the party to be
notified; (b) when sent by confirmed facsimile to the party to be notified;
(c) five (5) business days after deposit in the United States Mail postage
prepaid by certified or registered mail with return receipt requested at any
time other than during a general discontinuance of postal service due to strike,
lockout, or otherwise (in which case such notice, request, waiver or other
communication shall be effectively given upon receipt) and addressed to the
party to be notified as set forth above; or (d) two (2) business days after
deposit with a national overnight delivery service, postage prepaid, addressed
to the party to be notified as set forth above with next-business-day delivery
guaranteed. A party may change its or his notice address given above by giving
the other party ten (10) days’ written notice of the new address in the manner
set forth above.

 

15.                                 Severability.  In the event that any one or
more of the provisions or portion thereof contained in this Award shall for any
reason be held to be invalid, illegal, or unenforceable in any respect, the same
shall not invalidate or otherwise affect any other provisions of this Award, and
this Award shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

 

16.                                 Entire Agreement.  Subject to the terms and
conditions of the Plan, this Award expresses the entire understanding and
agreement of the parties with respect to the subject matter.  This Award may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same instrument.

 

17.                                 Headings and Capitalized Terms.  Paragraph
headings used herein are for convenience of reference only and shall not be
considered in construing this Award.  Capitalized terms used, but not defined,
in this Award shall be given the meaning ascribed to them in Section 22 or the
Plan, as applicable.

 

18.                                 Specific Performance.  In the event of any
actual or threatened default in, or breach of, any of the terms, conditions and
provisions of this Award, the party or parties who are thereby aggrieved shall
have the right to specific performance and injunction in addition to any and all
other rights and remedies at law or in equity, and all such rights and remedies
shall be cumulative.

 

19.                                 No Right to Continued Retention.  Neither
the establishment of the Plan nor the award of Performance Shares or Restricted
Shares hereunder shall be construed as giving Employee the right to continued
employment or service with the Company or any Affiliate.

 

8

--------------------------------------------------------------------------------


 

20.                                 No Shareholder Rights.  The Employee shall
not have voting or any other rights as a shareholder of the Company with respect
to the Performance Shares awarded hereunder.  The Employee will obtain full
voting and other rights as a shareholder of the Company upon the settlement of
the Performance Shares in Restricted Shares.

 

21.                                 Acknowledgement.  Employee acknowledges
that: (a) neither the Company nor any of the Company’s affiliates, officers,
members, employees, agents or representatives (each a “Related Person”) has
provided or is providing the undersigned with tax advice regarding the receipt
and ownership of the Performance Shares or any other matter, and the Company has
advised the Employee to consult with his or her own tax advisor with respect to
the income tax consequences of receiving, holding and disposing of the
Performance Shares and the shares of Common Stock issuable hereunder; and
(b) neither the Company nor any Related Person has advised the Employee to rely
on any determination by it or its representatives as to the current fair market
value of the Performance Shares and the shares of Common Stock issuable
hereunder and will have no liability to the Employee if the actual fair market
value of the shares of Common Stock issuable hereunder exceeds the amount that
the Company intends to use for tax reporting purposes.

 

22.                                 Special Definitions.  As used in this Award,

 

(a)                                  “Public Sale” means the completion of any
sale of any shares of Common Stock to the public pursuant to an offering
registered under the Securities Act of 1933 or to the public through a broker,
dealer or market maker pursuant to the provisions of Rule 144 adopted under the
Securities Act of 1933.

 

(b)                                 Other capitalized terms that are not defined
herein have the meaning set forth in the Plan or the Award, except where the
context does not reasonably permit.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF WITHHOLDING ELECTION

GLOBAL AVIATION HOLDINGS INC.

PERFORMANCE SHARE AWARD

 

TO:                            Global Aviation Holdings Inc.

 

FROM:

 

SSN:

 

RE:                                                      Withholding Election

 

This election relates to the Performance Share Award identified in Paragraph 3
below. I hereby certify that:

 

(1)                                         My correct name and social security
number and my current address are set forth at the end of this document.

 

(2)                                         I am (check one, whichever is
applicable).

 

o                                    the original recipient of the Performance
Share Award.

 

o                                    the legal representative of the estate of
the original recipient of the Performance Share Award.

 

o                                    a legatee of the original recipient of the
Performance Share Award.

 

o                                    the legal guardian of the original
recipient of the Performance Share Award.

 

(3)                                         The Performance Share Award pursuant
to which this election relates was issued under the Global Aviation Holdings
Inc. Amended and Restated 2009 Long-Term Incentive Plan in the name of
                                   for a total of                             
Performance Shares. This election relates to              shares of Common Stock
to be delivered upon the vesting of a portion of the Restricted Shares, provided
that the numbers set forth above shall be deemed changed as appropriate to
reflect stock splits and other adjustments contemplated by the applicable
provisions of the Performance Share Award and the Plan.

 

(4)                                         I hereby elect to have certain of
the Vested Shares withheld and returned to the Company, rather than delivered to
me, for the purpose of having the value of such shares applied to pay minimum
required federal, state and local, if any, tax withholding obligations arising
from the vesting event.

 

The fair market value of the Vested Shares to be withheld and returned to the
Company shall be equal to the minimum statutory tax withholding requirements
under federal, state and local law in connection with the vesting event, reduced
by the amount of any cash or certified check payment tendered by me to the
Company in partial payment of such tax withholding obligations.

 

Exhibit 1-Page 1 of 2

--------------------------------------------------------------------------------


 

(5)                                         I understand that this Withholding
Election is made prior to the Vesting Date and is otherwise timely made pursuant
to Section 1 of the Performance Share Award and Section 5.1 of the Plan.

 

(6)                                         I further understand that, if this
Withholding Election is not disapproved by the Committee, the Company shall
withhold from the Vested Shares a whole number of shares of Common Stock having
the value specified in Paragraph 4 above.

 

(7)                                         The Plan has been made available to
me by the Company.  I have read and understand the Plan and the provisions of
the Performance Share Award and I have no reason to believe that any of the
conditions therein to the making of this Withholding Election have not been
met.  Capitalized terms used in this Notice of Withholding Election without
definition shall have the meanings given to them in the Plan or Section 22 of
the Performance Share Award, as applicable.

 

 

Dated:

 

 

 

 

 

Signature:

 

 

 

 

 

 

Name (Printed)

 

 

 

 

 

Street Address

 

 

 

 

 

City, State, Zip Code

 

 

 

 

 

Social Security Number

 

 

Exhibit 1-Page 2 of 2

--------------------------------------------------------------------------------

 